internal_revenue_service number release date index number --------------------------------- ------------------------------- -------------------------------------------------- -------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b04 plr-124417-08 date date legend taxpayer bank subsidiary llc year scorp qsub qsub qsub dear ------------- --------------------------------------- --------------------------------------- ------------------------------------------------- ------------------------------------------------ ------- ----------------------------------------- ------------------------------------ ----------------------------------------- ------------------------------------------- this is in reply to a letter dated date and additional information submitted by your authorized representative requesting a ruling under sec_1 k of the income_tax regulations specifically the ruling you request is that a transfer of ownership of an entity that results in a change in the tax identity of the entity will not cause the entity to be considered a new qualified_intermediary with respect to pending like-kind_exchanges for purposes of sec_1 k facts taxpayer is a calendar_year financial holding_company that uses the overall accrual_method of accounting for its accounting books_and_records and for federal_income_tax purposes taxpayer wholly owns bank through its various subsidiaries and affiliates taxpayer is a leader in investment banking financial services for consumers small_business and commercial banking financial transaction processing asset management and private equity plr-124417-08 subsidiary is a wholly-owned corporate subsidiary of bank llc is a single member limited_liability_company wholly owned by bank primarily through the activities of subsidiary and the subsidiaries of llc bank is engaged in the business of serving as a qualified_intermediary and as an exchange accommodation titleholder eat pursuant to revproc_2000_37 2000_2_cb_308 for sec_1031 like-kind_exchanges in year bank formed subsidiary to purchase the assets of scorp an unrelated corporation taxed under subchapter_s of the code at the time of the year asset sale scorp through three wholly-owned subsidiaries acted as a qualified_intermediary in large-volume repetitive like-kind_exchange programs lke programs that primarily involved exchanges of autos and trucks each with volumes exceeding transactions annually the lke programs are intended to meet the requirements described in revproc_2003_39 2003_1_cb_971 the three wholly-owned subsidiaries qsub qsub and qsub are each disregarded for federal_income_tax purposes as a qualified_subchapter_s_subsidiary qsub pursuant to sec_1362 bank intends to take direct ownership of the three qsubs with the qsubs continuing to serve as qualified intermediaries in the lke programs subject_to all contractual provisions relating to this function this will be accomplished through a transfer of the stock of each qsub by scorp to llc for minimal consideration since llc is not a qualified s_corporation shareholder each qsub will after the stock transfer from scorp to llc no longer be an eligible qualified s_corporation subsidiary convert to a c_corporation and no longer be disregarded for federal_income_tax purposes consequently there will be a change_of the tax identity of the qualified_intermediary for each lke program during the pendency of all exchanges commenced but not completed prior to the qsub stock transfer from scorp to llc taxpayer represents that except for the change_of_ownership transaction the qsubs and llc have satisfied and will continue to satisfy all requirements provided in sec_1_1031_k_-1 and revproc_2003_39 to act as qualified intermediaries in the described lke programs in addition taxpayer confirms that following the change_of_ownership of the qsubs leading to a change in their tax status it does not intend to change the manner in which the qsubs conduct business or their forms of legal organization further following the change_of_ownership subsidiary will continue to provide all personnel and administrative support required by the qsubs to provide services as qualified intermediaries pursuant to the management arrangements presently in place law and analysis sec_1031 provides that no gain_or_loss is recognized on an exchange of property held for productive use in a trade_or_business or for investment relinquished plr-124417-08 property if the property is exchanged for property of like_kind to be held either for productive use in a trade_or_business or for investment replacement_property a taxpayer may engage in a deferred_like-kind_exchange under sec_1031 sec_1_1031_k_-1 defines a deferred_exchange as an exchange in which pursuant to an agreement the taxpayer transfers relinquished_property and subsequently receives replacement_property however if a taxpayer actually or constructively receives money or other non-like-kind property before receiving like-kind replacement_property gain is recognized on the exchange to assist taxpayers in structuring deferred_exchange transactions in a way that avoids actual or constructive receipt of non-like-kind property sec_1_1031_k_-1 establishes safe harbors including the allowance of a qualified_intermediary qi to facilitate exchanges sec_1_1031_k_-1 provides in part that a qi is a person who enters into a written_agreement with the taxpayer and as required by the agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer solely for purposes of determining whether an intermediary is a qi under sec_1 k - g iii b sec_1_1031_k_-1 provides that regardless of whether an intermediary acquires and transfers property under general tax principles an intermediary is treated as acquiring and transferring property if the intermediary acquires and transfers legal_title to that property in addition an intermediary is treated as acquiring and transferring relinquished_property if the intermediary enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person similarly an intermediary is treated as acquiring and transferring replacement_property if the intermediary enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1_1031_k_-1 provides that solely for purposes of sec_1_1031_k_-1 and iv an intermediary is treated as entering into an agreement to transfer property if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date the property is transferred thus under sec_1_1031_k_-1 if a taxpayer uses a qi in a sec_1031 exchange the taxpayer is considered to have engaged in the exchange with the qi consequently the qi considered the transferee of the relinquished_property and the qi considered the transferor of the replacement_property must be the same person or entity in the present situation the transfer of ownership of qsub qsub and qsub will result in a change in the tax identity of qsub qsub and qsub before the transfer qsub qsub and qsub were disregarded entities but after the transfer plr-124417-08 they will be c corporations no longer disregarded for federal_income_tax purposes the legal identities of qsub qsub and qsub however will not change qsub qsub and qsub will after their ownership transfer each continue to be for state law purposes an entity engaged in the business of providing qualified_intermediary services that is no different from the entity that existed prior to the transfer with respect to pending like-kind_exchanges exchanges in which a taxpayer has transferred relinquished_property to a qi but not yet received replacement_property from the qi a change from a disregarded_entity to an entity no longer disregarded should not cause qsub qsub or qsub to be treated as a qi that is different from the entity considered to be the transferee of the relinquished_property conclusion based on the facts and representations presented conversion of the tax status of qsub qsub and qsub from qualified s_corporation subsidiaries into c corporations does not cause qsub qsub and qsub to be treated as new or different qis for purposes of the rules in sec_1_1031_k_-1 accordingly with respect to pending like-kind_exchanges qsub qsub and qsub will after the ownership transfer retain their status as the transferee of the relinquished_property under sec_1_1031_k_-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-124417-08 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely michael j montemurro branch chief branch income_tax accounting
